IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

PATRICK SHAQUIL WADE,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-1367

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed March 8, 2016.

An appeal from the Circuit Court for Duval County.
James H. Daniel, Judge.

Nancy A. Daniels, Public Defender, and Pamela D. Presnell, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. See Walton v. State, 106 So. 3d 522 (Fla. 1st DCA 2013) (en

banc), rev. granted, 145 So. 3d 830 (Fla. 2014).

ROBERTS, C.J., SWANSON and KELSEY, JJ., CONCUR.